DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-17 and 23 in the reply filed on 6/8/2021 is acknowledged.
Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/8/2021.

Claim Objections
Claim 4 is objected to because of the following informalities:  a period must be added to the end of claim 4.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



1)  The limitation “controlled rheology grade” is indefinite in claims 1 and 17.  The metes and bounds of the term are unclear.
2)  The limitation “an effective amount” is indefinite.  The metes and bounds are unclear.
3)  The limitation “that imparts color-stability” is unclear.  It is unclear what constitutes “color-stability”.  

Claims 5-7, 9, 10, 14, 15, 17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, each of claims 1, 2 and 5-9 recite the broad range, and the claims also recite a narrower range, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such 

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is indefinite whether the Applicant is claiming a composition or an article (pellets).  For the purpose of applying prior art, the claim is being interpreted such that the plurality of pellets is an intended use of the composition.  

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is indefinite how a composition can have a Mn, Mw or PDI.  A polymer, or a blend of polymers would have the claimed Mn, Mw, or PDI, but it is indefinite how a composition comprising additives would possess the claimed Mn, Mw, or PDI.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 11-17 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abraham et al. (Macromolecular Chemistry and Physics, January 2010, Vol. 211, pp. 171-181).
Regarding claims 1-7, 9 and 17:  Abraham teach a solid state composition comprising 99.73 wt% polypropylene (claimed polyolefin), 0.05 wt% of the antioxidant Irganox 1010, 0.10 wt% of Irgafos 168, 0.1 wt% calcium stearate, and 0.02 wt% (200 ppm) of the claimed trisamide-based compound of structure A or structure B (page 173, 175, 179-180).  The amount of 0.02 wt% is considered an “effective amount”.  Since the composition is the same as claimed it will possess the claimed Hunter b value color change.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.

	Regarding claim 12:  Abraham teach a transparent composition (page 172, 177).
	Regarding claim 13:  The composition of Abraham is capable of functioning in the claimed capacity.  
	Regarding claim 14:  Calcium stearate is a lubricant, and the trisamide-based compound is a clarifying agent.  Irganox 1010 and Irgafox 168 are antioxidants.
	Regarding claim 15:  Abraham et al. teach 0.05 wt% of the antioxidants Irganox 1010 and 0.10 wt% of Irgafos 168, and 0.1 wt% of the lubricant calcium stearate (page 173).
	Regarding claim 16:  Abraham et al. teach Irgafos 168 (phosphite-based antioxidant) and calcium stearate (page 173).  
	Regarding claim 22:  Since the composition is the same as claimed it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.

1-17 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lopez et al. (2013/0165563).
Regarding claims 1-7, 9 and 17:  Lopez et al. teach a solid state composition comprising 99.83 wt% polypropylene (claimed polyolefin) and 0.02 wt% Irgaclear XT386 [Table 1].  Lopez et al. teach that Irgaclear XT386 is N-[3,5-bis-(2,2-dimethyl-propionylamino)-phenyl]-2,2-dimethylpropionamide [0035], which is claimed structure A.  The amount of 0.02wt% is considered an “effective amount”.  
Since the composition is the same as claimed it will possess the claimed Hunter b value color change.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 8:  Lopez et al. teach a composition that is free of a phenolic-based antioxidant [Table 1; Sample CR-PP B].
Regarding claim 10:  Since the composition is the same as claimed it will possess the claimed Hunter b value color change.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are 
Regarding claim 11:  Lopez et al. teach a composition that is free of a sorbitol-based clarifier [Table 1; Sample CR-PP B].
Regarding claim 12:  The composition of Lopez et al. is transparent [Table 1].
Regarding claim 13:  The composition of Lopez et al. is capable of functioning in the claimed capacity [0031; Examples].
Regarding claims 14-16:  Lopez et al. teach 0.09 wt% of Univul 5050H (hindered amine light stabilizer), 0.03 wt% Doverphos S-9228T (phosphite antioxidant), 0.03 wt% Pationic 940 (calcium stearoyl lactylate lubricant) [Table 1].
Regarding claim 22:  Lopez et al. teach a melt flow rate of 40 to 50 g/min, and a polydisperisty of from about 2.0 to about 7.0 [0014, 0029, 0047].

Claim(s) 1-17 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (2011/0136950).
Regarding claims 1-7, 9 and 17:  Yu et al. teach a solid phase composition comprising greater than 95 wt% polypropylene and 180 ppm of TA1, which is the same as claimed structure A [Example 1].  The amount of 180ppm is considered an “effective amount”.  

Regarding claim 11:  The composition of Yu et al. is free of a sorbitol-based clarifier [Examples].
Regarding claim 12:  The composition of Yu et al. is transparent [0251-0252].
Regarding claim 13:  The composition of Yu et al. is capable of functioning in the claimed capacity as Yu et al. teach a plurality of pellets [Example 1].
Regarding claims 14-16:  Yu et al. teach 800 ppm of the phosphite antioxidant Irgaphos 168, and 500 ppm of the lubricant calcium stearate [Example 1].   
Regarding claim 22:  Since the composition is the same as claimed it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately 
Claims 1-10, 12-17 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-35 of copending Application No. 16/568049. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763